Citation Nr: 1809641	
Decision Date: 02/15/18    Archive Date: 02/27/18

DOCKET NO.  14-25 988	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Whether the reduction in rating for neurogenic bladder from 60 percent to 30 percent, effective March 1, 2011, was proper.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

L. S. Kyle, Associate Counsel

INTRODUCTION

The Veteran served on active duty from June 2004 to December 2004 and from September 2005 to March 2007.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia, which reduced the rating for neurogenic bladder from 60 percent to noncompensable, effective March 1, 2011.  A June 2014 rating decision assigned a 30 percent rating for neurogenic bladder, effective March 1, 2011.  Thus, the issue on appeal has been characterized as whether the reduction of the rating for neurogenic bladder from 60 percent to 30 percent, effective March 1, 2011, was proper, as reflected on the title page of this decision.

The Veteran appeared at hearing before the undersigned in April 2017.  A transcript of the hearing is of record.  During the April 2017 hearing, there was some discussion of whether a new examination may be necessary to assess the current severity of the Veteran's disability.  Upon further review of the evidence of record, the Board finds a new examination is unnecessary.  Prior to the reduction, the Veteran was assigned a 60 percent rating for neurogenic bladder, which constitutes the highest rating available for the disability under the VA rating schedule.  See 38 C.F.R. §§ 4.115a, 4.115b, Diagnostic Code 7542 (2017).  As discussed in more detail in the following decision, the Board finds the evidence of record is sufficient to restore the 60 percent for neurogenic bladder, effective March 1, 2011, rendering a new examination unnecessary.  In this regard, the Board notes it is only permitted to address whether the reduction was proper in the context of this appeal and cannot adjudicate the merits of whether an increased evaluation is warranted.  See Dofflemyer v. Derwinski, 2 Vet. App. 277, 280 (1992) (holding an appeal of a rating reduction is not an increased rating claim and cannot be adjudicated on that basis).





FINDING OF FACT

There has been no sustained improvement shown with regard to the Veteran's service-connected neurogenic bladder since an initial 60 percent rating was assigned for the disability.


CONCLUSION OF LAW

The rating reduction for the Veteran's service-connected neurogenic bladder from 60 percent to 30 percent, effective March 1, 2011, was improper, and restoration of the 60 percent rating is warranted.  38 U.S.C. § 1155 (2012); 38 C.F.R. §§ 3.105, 3.344 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

The provisions of 38 C.F.R. § 3.105(e) allow for the reduction in rating of a service-connected disability when warranted by the evidence, but only after VA has met certain procedural and substantive requirements.

Procedurally, where the reduction in the rating of a service-connected disability is considered warranted and the lower evaluation would result in a reduction or discontinuance of compensation payments currently being made, a rating proposing the reduction or discontinuance will be prepared setting forth all material facts and reasons.  38 C.F.R. § 3.105(e).

Substantively, the criteria governing rating reductions for service connected disabilities is found in 38 C.F.R. § 3.344.  The provisions of 38 C.F.R. § 3.344(a) and (b) apply to ratings that have been continued for five years or more.  In such cases, the regulation prescribes more stringent criteria that must be met before a rating may be reduced.  Where a disability rating has continued at the same level for less than five years, as in this case, the analysis is conducted under 38 C.F.R. § 3.344(c), which provides that reexaminations disclosing improvement, physical or mental, in these disabilities will warrant reduction in rating.

VA is also required to comply with several general regulations applicable to all cases involving the evaluation of a disability, regardless of the rating level or the length of time that the rating has been in effect.  See 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.6, 4.7, 4.10, 4.13, 4.14; see also Brown v. Brown, 5 Vet. App. 413, 420 (1993).  These provisions impose a clear requirement that VA rating reductions be based upon review of the entire history of a service-connected disability.  See Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  Such review requires VA to ascertain, based upon review of the entire recorded history of the condition, whether the evidence reflects an actual change in the disability and whether the examination reports reflecting such change are based upon thorough examinations.  Thus, in any rating-reduction case not only must it be determined that an improvement in a disability has actually occurred but also that that improvement actually reflects an improvement in a Veteran's ability to function under the ordinary conditions of life and work.  Faust v. West, 13 Vet. App. 342, 349 (2000).

Here, the Veteran was assigned an initial 60 percent rating for neurogenic bladder, effective March 16, 2007, based on a finding that the disability resulted in voiding dysfunction that required the use of an appliance.  The Agency of Original Jurisdiction (AOJ) initially reduced the rating for neurogenic bladder from 60 percent to noncompensable, effective March 1, 2011, based on the findings of an April 2010 VA examiner who reported the Veteran's voiding dysfunction was temporarily controlled by prescription medication.  However, reexamination in August 2013 revealed the improvement noted in April 2010 was not maintained.  The August 2013 VA examiner reported the Veteran continued to have voiding dysfunction as a result of neurogenic bladder that required the use of an appliance.  Yet, the AOJ assigned a 30 percent rating for neurogenic bladder, effective March 1, 2011, based on the examination report, rather than restoring the 60 percent rating initially assigned for the disability.  As there has been no sustained improvement shown with regard to the Veteran's service-connected neurogenic bladder since an initial 60 percent rating was assigned for the disability, the Board finds the AOJ's reduction in rating was improper and restoration of the 60 percent rating for neurogenic bladder, effective March 1, 2011, is warranted.


ORDER

Restoration of the 60 percent rating for neurogenic bladder, effective March 1, 2011, is granted.



____________________________________________
M. HYLAND
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


